Title: To George Washington from Jeremiah Bruen, 16 April 1781
From: Bruen, Jeremiah
To: Washington, George


                        
                            Sir
                            Fishkill April 16th 1781
                        
                        As there is no mention made of Half pay and Lands in the Resolve of Congress of March 29th whereby the Ridgt
                            of Artificers is reduced. I am requested by the officers to ask your Excellencies Opinion, as it appeared from the
                            Resolves of October last, for the Aragement of the Army that all officers of reduced Corps were intitled to these
                            Priviledges: Captn Painter waits upon Excellency for that Purpose. I am sir with due respect your Excellencys most Obedt
                            & very Humbl. Servt
                        
                            J. Bruen Majr Comdt
                            Artificers
                        
                    